DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 and 4/19/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:    
With regards to claim(s) 8: in multiples lines i.e. lines 2-4, “capable”, was recited. It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to perform. The examiner suggests to incorporate:  - - a memory , the processor  - -, 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. PN US 11096263 in view of Morita US 20190289692 A1. 

Claim 1 lacks:
receiving lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system,
performing lighting response based on the response information
Morita teaches:
receiving lighting control information (see 31  in fig 3; [0050]) indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system [0050-0052],
performing lighting response based on the response information [0052]
It would have been obvious for one of ordinary skill in the art to have understood that claim 1 involves a system from the point of view of the controller controlling a plurality of wireless lighting devices. On the other hand, the current application is referring to a system from the point of view of the plurality of wireless lighting devices being controller by a controller. Therefore, both, claims in the current application and in the patent would not be patentable distinct. Further, it would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 11096263 by implementing the claimed lighting control information being broadcasted to the plurality of wireless lighting devices within the system comprising a controller and a plurality of wireless lighting devices as disclosed by Morita in order to control a plurality of wireless lighting devices to present a highly visible performance as taught by Morita ([0006-0007]).
With regards to claim 8: it would be rejected based on the rational as explained above.
With regards to claim 2-7 and 9-14: see table below.
Current Application
PN 11096263
1. A method of performing lighting response, the method comprising the steps of: acquiring coordinate information having the wireless lighting device mapped to a coordinate value of a coordinate system, a plurality of wireless lighting devices being mapped to the coordinate system; receiving lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not to respond; and performing lighting response based on the response information in case of responding, and whether or not to respond is determined by applying the coordinate value to the function information; and wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.



2. The method of claim 1, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

3. The method of claim 1, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

4. The method of claim 1, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

5. The method of claim 1, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.

6. The method of claim 1, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

7. The method of claim 1, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.

8. A wireless lighting device, comprising: a memory capable of storing data; a communication unit capable of performing communication with an external device; a response unit capable of generating lighting response; and a processor connected to the memory, the communication unit and the response unit and capable of operating the wireless lighting device to acquire coordinate information having the wireless lighting device mapped to a coordinate value of a coordinate system, a plurality of wireless lighting devices being mapped to the coordinate system; to receive lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not to respond; and to perform lighting response based on the response information in case of responding, wherein whether or not to respond is determined by applying the coordinate value to the function information; and wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.

9. The wireless lighting device of claim 8, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

10. The wireless lighting device of claim 8, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

11. The wireless lighting device of claim 8, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

12. The wireless lighting device of claim 8, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.

13. The wireless lighting device of claim 8, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

14. The wireless lighting device of claim 8, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.
1. A method for controlling a plurality of wireless lighting devices, the method comprising the steps of: acquiring coordinate information having the plurality of wireless lighting devices mapped to coordinate values of a coordinate system; generating lighting control information to produce a lighting shape of the coordinate system; and transmitting the lighting control information, wherein the lighting control information includes response information and function information, the response information indicates a lighting color of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not the at least one wireless lighting device responds, and wherein the lighting control information is broadcasted to the plurality of the wireless lighting devices and whether to respond to the lighting control information is determined by the plurality of the wireless lighting devices by applying the coordinate values to the function information respectively, and wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the plurality of wireless lighting devices and shape variation information which indicates variation of the basic lighting shape by at least one parameter or index relating to the at least one function.

2. The method of claim 1, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

3. The method of claim 1, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

4. The method of claim 1, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

5. The method of claim 1, wherein the plurality of wireless lighting devices are mapped to the coordinate values of the coordinate system based on a seat number of a venue, respectively.

6. The method of claim 1, wherein the lighting control information further includes code information, and the code information identifies product codes of the wireless lighting devices.



7. The method of claim 1, wherein the lighting information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively.


8. A controlling device for a plurality of wireless lighting devices, the controlling device comprising: a memory storing data; a communication unit performing communication with an external device; and a processor connected to the memory and the communication unit and operating the controlling device, wherein the processor acquires coordinate information having the plurality of wireless lighting devices mapped to coordinate values of a coordinate system, generates lighting control information to produce a lighting shape of the coordinate system, and transmits the lighting control information, and wherein the lighting control information includes response information and function information, the response information indicates a lighting color of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not the at least one wireless lighting device responds, and wherein the lighting control information is broadcasted to the plurality of the wireless lighting devices and whether to respond to the lighting control information is determined by the plurality of the wireless lighting devices by applying the coordinate values to the function information respectively, and wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the plurality of wireless lighting devices and shape variation information which indicates variation of the basic lighting shape by at least one parameter or index relating to the at least one function.

9. The controlling device of claim 8, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

10. The controlling device of claim 8, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

11. The controlling device of claim 8, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

12. The controlling device of claim 8, wherein the plurality of wireless lighting devices are mapped to the coordinate values of the coordinate system based on a seat number of a venue, respectively.


13. The controlling device of claim 8, wherein the lighting control information further includes code information, and the code information identifies product codes of the wireless lighting devices.



14. The controlling device of claim 8, wherein the lighting information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively.





Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application 17367735 in view of Morita US 20190289692 A1. 
This is a provisional nonstatutory double patenting rejection.
Claim 1 lacks:
acquiring coordinate information having the wireless lighting device mapped to a coordinate value of a coordinate system 
receiving lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system,
performing lighting response based on the response information
Morita teaches:
acquiring coordinate information having the plurality of wireless lighting devices (s102; fig 8; [0081, 0038, 0055]) mapped to coordinate values of a coordinate system; 
receiving lighting control information (see 31  in fig 3; [0050]) indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system [0050-0052],
performing lighting response based on the response information [0052]
It would have been obvious for one of ordinary skill in the art to have understood that claim 1 involves a system from the point of view of the controller controlling a plurality of wireless lighting devices. On the other hand, the current application is referring to a system from the point of view of the plurality of wireless lighting devices being controller by a controller. Therefore, both, claims in the current application and in the patent would not be patentable distinct. Further, it would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 11096263 by implementing the claimed lighting control information being broadcasted to the plurality of wireless lighting devices within the system comprising a controller and a plurality of wireless lighting devices as disclosed by Morita in order to control a plurality of wireless lighting devices to present a highly visible performance as taught by Morita ([0006-0007]).
With regards to claim 8: it would be rejected based on the rational as explained above.
With regards to claim 2-7 and 9-14: see table below.

Current Application
Application 17367735
1. A method of performing lighting response, the method comprising the steps of: 

acquiring coordinate information having the wireless lighting device mapped to a coordinate value of a coordinate system, a plurality of wireless lighting devices being mapped to the coordinate system; 

receiving lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not to respond; and 


performing lighting response based on the response information in case of responding, and whether or not to respond is determined by applying the coordinate value to the function information; and 



wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.



2. The method of claim 1, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

3. The method of claim 1, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

4. The method of claim 1, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

5. The method of claim 1, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.

6. The method of claim 1, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

7. The method of claim 1, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.

8. A wireless lighting device, comprising: 


a memory capable of storing data; 
a communication unit capable of performing communication with an external device; 
a response unit capable of generating lighting response; and 


a processor connected to the memory, the communication unit and the response unit and capable of operating the wireless lighting device to acquire coordinate information having the wireless lighting device mapped to a coordinate value of a coordinate system, a plurality of wireless lighting devices being mapped to the coordinate system; 
to receive lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting device in case of responding, and the function information indicates the lighting shape and whether or not to respond; and 
to perform lighting response based on the response information in case of responding, wherein whether or not to respond is determined by applying the coordinate value to the function information; and 
wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.



9. The wireless lighting device of claim 8, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

10. The wireless lighting device of claim 8, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

11. The wireless lighting device of claim 8, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

12. The wireless lighting device of claim 8, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.


13. The wireless lighting device of claim 8, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

14. The wireless lighting device of claim 8, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.
1. A method for producing lighting shape of a plurality of wireless lighting devices, the method comprising: 
generating, by a master system, lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of a coordinate system, the plurality of wireless lighting devices being mapped to coordinate values of a coordinate system; 
transmitting, by the master system, the lighting control information to the plurality of wireless lighting devices, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting devices in case of responding, and the function information indicates the lighting shape and whether or not the wireless lighting device responds; 
receiving, by the plurality of the wireless lighting devices, the lighting control information, and 

performing, by at least one of the plurality of the wireless lighting devices, the lighting response based on the response information in case of responding, wherein the at least one of the plurality of the wireless lighting devices is determined to respond by applying the coordinate value to the function information; and 
wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.



2. The method of claim 1, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

3. The method of claim 1, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

4. The method of claim 1, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a pluralityof pre-stored functions or text function information providing a description of the at least one function.

5. The method of claim 1, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.

6. The method of claim 1, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

7. The method of claim 1, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.

8. A lighting shape producing system comprising: 
a master system having 
a first memory, a first processor, and 
a first communication unit, and a plurality of wireless lighting devices having 
a second memory, 
a second processor, 
a second communication unit and a response unit, 
the master system being configured to generate lighting control information indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of a coordinate system, the plurality of wireless lighting devices being mapped to coordinate values of a coordinate system; and 
transmit the lighting control information to the plurality of wireless lighting devices, wherein the lighting control information includes response information and function information, the response information indicates a lighting response of the wireless lighting devices in case of responding, and the function information indicates the lighting shape and whether or not the wireless lighting device responds; and and 
the plurality of wireless lighting devices being configured to receive the lighting control information, and perform the lighting response based on the response information in case of responding, wherein whether or not to respond is determined by applying the coordinate value to the function information; and 
wherein the function information includes function indicator information which indicates at least one function representing basic lighting shape of the coordinate system and shape variation information which controls variation of the basic lighting shape by at least one parameter or index relating to the at least one function.

9. The lighting shape producing system of claim 8, wherein the shape variation information includes at least one of function parameter information, region index information and region parameter information, the function parameter information indicates a parameter value of the function, the region index information indicates an interpretation mode of the function, and the region parameter information indicates scaling of the function.

10. The lighting shape producing system of claim 8, wherein when the function information includes a specific value, the lighting control information indicates entire responses of the plurality of wireless lighting devices, regardless of the coordinate values.

11. The lighting shape producing system of claim 8, wherein the function indicator information includes at least one of function index information representing an index of at least one function of a plurality of pre-stored functions or text function information providing a description of the at least one function.

12. The lighting shape producing system of claim 8, wherein the plurality of wireless lighting devices is mapped to coordinate values of the coordinate system based on a seat number of a venue, respectively.

13. The lighting shape producing system of claim 8, wherein the lighting control information further includes at least one of code information or id information, the code information identifies at least one of a company or an artist, and the id information identifies device id of the wireless lighting devices.

14. The lighting shape producing system of claim 8, wherein the response information additionally indicates at least one of acoustic response information and haptic response information of the wireless lighting devices selectively and the wireless lighting device further performs at least one of acoustic response or haptic response in case of responding.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita (US 20190289692) discloses:
A method (fig 3) for controlling a plurality of wireless lighting devices (30-1, 30-N; fig 3; [0046]), the method comprising the steps of: 
acquiring coordinate information having the plurality of wireless lighting devices (s102; fig 8; [0081, 0038, 0055]) mapped to coordinate values of a coordinate system; 
generating lighting control information (s201 in fig 9; [0101]; the examiner takes the position that a wireless lighting device receiving a “control command” from a master/control device involves a generation of a control command from such master/control device) indicating a response of at least one of the plurality of wireless lighting devices to produce a lighting shape of the coordinate system (see shapes in figs 1b/2b; see [0023][0042, 0052]); and 
transmitting the lighting control information (s201 in fig 9; [0101]; the examiner takes the position that a wireless lighting device receiving a “control command” from a master/control device involves a generation of a control command from such master/control device), 
wherein the lighting control information includes response information ( “the intensity of light” [0042]) and function information ( “the light on or off, the color of light” [0042]), the response information indicates a lighting response of the wireless lighting device (“the intensity of light” [0042]) in case of responding, and the function information indicates the lighting shape (see [0023] and  [0042]; mass performance and “light emission state of each of the slave devices” involves a shape of the controlled plurality of wireless lighting devices) and whether or not the at least one wireless lighting device responds (“the light on or off,” [0042]).
Garcia (US 20130285574 A1).
a single lighting control information (see s12-s16 in fig 4) is broadcasted to the plurality of the wireless lighting devices (s18) and whether to respond to the single lighting control information is determined by the plurality of the wireless lighting devices (see 22 in fig 1) by applying the coordinate values to the function information respectively ([0070])
NIEUWLANDS US 20150373813 A1:

    PNG
    media_image1.png
    386
    520
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844